The appeal is from an order in Chancery which denies the application of complainants to amend their bill of complaint. The bill was filed May 26th, 1941, and had been preceded by other litigation concerning the estate of John R. Ditmars who died testate December 21st, 1925. The incident towards which the application goes occurred long ago and could, with reasonable industry and acumen, have been discovered prior to the filing of the bill.
We agree with the conclusion of the Vice-Chancellor that to permit an amendment introducing an additional and independent subject of controversy at this late day would be inequitable.
The order under appeal will be affirmed.
For affirmance — THE CHIEF-JUSTICE, HEHER, COLIE, WACHENFELD, EASTWOOD, WELLS, DILL, FREUND, McGEEHAN, McLEAN, JJ. 10.
For reversal — None. *Page 421